Filed 7/3/14 P. v. Gonzalez CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B251331

          Plaintiff and Respondent,                                  (Los Angeles County
                                                                     Super. Ct. No. BA382538)
          v.

EDWARD GONZALEZ,

          Defendant and Appellant.




THE COURT:*

          Defendant and appellant Edward Gonzalez pleaded no contest to three counts of
forcible lewd acts upon a child (Pen. Code, § 288, subd. (b)(1))1 and admitted the
enhancement allegation of kidnapping for the purpose of committing the sexual offenses
(§ 667.8, subd. (b)) in exchange for a negotiated plea agreement of 45 years in state
prison.


*         BOREN, P.J., ASHMANN-GERST, J., FERNS, J.†

†     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

1         All further references to statutes are to the Penal Code, unless stated otherwise.
                 FACTUAL AND PROCEDURAL BACKGROUND
       On March 25, 2011, seven-year-old Kimberly A. was playing ball with her friend
Sarai S. in Saria’s front yard. Appellant approached and offered them money to go with
him to the elementary school which was nearby. The girls refused to go because the man
was a stranger. The ball went over the fence and Kimberly went to retrieve it. Appellant
grabbed Kimberly’s hand and took her to the school. Kimberly screamed for help.
Appellant took her to a “dark room” and locked the doors. Appellant took off his shirt
and removed Kimberly’s shirt and pants.
       At approximately 7:00 p.m. that evening David Munoz, a plant manager with the
school district, arrived to clean the school. He met Kimberly’s sister Judy A., along with
Judy’s husband and some children who were searching for Kimberly. Munoz opened the
art building with his keys and helped them search for her. They found Kimberly’s
clothing by a staircase. Munoz opened the door of a water heater closet and saw
appellant reaching down to pull up his pants. Kimberly was naked and crying. Appellant
ran out and Munoz chased after him. Judy’s husband chased appellant and detained him
until the police arrived. Judy and Munoz identified appellant as the man in the water
heater closet.
       Los Angeles Police Department Detective Steven Juarez responded to the
elementary school and was the investigating officer. On March 26, 2011, he spoke with
Kimberly at the police station. Kimberly told Detective Juarez that appellant grabbed her
arms, pushed her to the floor, and slapped her a few times. She tried to fight him but he
pulled her hair and banged her head on the ground. Kimberly said she was naked and
appellant pulled down his pants and touched her vaginal area. Male DNA was found on
Kimberly’s rape kit.
       On November 14, 2011, appellant was charged with kidnapping (§ 209,
subd. (b)(1)), assault with intent to commit rape (§ 220, subd. (a)(2)), a lewd act upon a
child (§ 288, subd. (a)), and a forcible lewd act upon a child (§ 288, subd. (b)(1)). The
information was amended on July 26, 2013, to add three counts of forcible lewd acts

                                             2
upon a child (§ 288, subd. (b)(1)). Appellant pleaded no contest to three counts of
forcible lewd acts upon a child. Appellant and the People stipulated to a term of 45 years
in state prison. The remaining allegations were dismissed on the People’s motion.
       On August 27, 2013, appellant was sentenced in accordance with his plea
agreement. The trial court awarded appellant 1,018 days of custody credit (885 actual
and 133 conduct) and ordered him to pay various fines and fees. Appellant appeals; his
request for a certificate of probable cause was denied. (§ 1237.5.)
                                      DISCUSSION
       We appointed counsel to represent appellant on appeal. After examination of the
record, counsel filed an “Opening Brief” in which no issues were raised. On
February 5, 2014, we gave notice to appellant that his appointed counsel had not found
any arguable issues, and that he had 30 days within which to submit by brief or letter any
grounds of appeal, contentions, or arguments he wanted this court to consider. On
April 4, 2014, appellant submitted a supplemental brief contending that he received
ineffective assistance by his trial counsel. He contends he was told by his counsel that
the three additional counts of forcible lewd acts upon a child were added because his
DNA was found during the investigation. He contends the DNA evidence was
inconclusive and now agrees to plead to one count only of forcible lewd acts upon a
child. He seeks to have his sentence modified accordingly. These claims arose prior to
appellant’s plea and effectively challenge the validity of his plea. They are not
reviewable in the absence of a certificate of probable cause. (People v. Stubbs (1998) 61
Cal. App. 4th 243, 244-245.)
       We have also examined the entire record and are satisfied that appellant’s attorney
has fully complied with her responsibilities and we find no arguable error that would
result in a disposition more favorable to appellant.
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                             3